DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1-24, as preliminarily amended on 8/27/21, are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Line 2-3 describes “as the contents of the task”. Examiner believes the language should read –and the contents of the task–.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more and is merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 23, and 24 recite(s) an apparatus, method, and system including an apparatus and an information terminal for managing a reservation status of a robot. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 	
Regarding Step 2A, prong 1, Examiner submits that the claims as a whole are directed to a judicially recognized exception that is an abstract idea. The claimed invention is drawn to an abstract idea managing a reservation status of a robot, including specifically “an operator information acquisition pat that acquires task information indicating contents of a task to be executed…”, “a selection part that selects a robot to be used by the operator…”, and “a reservation processing part that causes a storage part to store…robot identification information for identifying the robot to be used…and a reservation period…”. The limitations of at least “an operator information acquisition pat that acquires task information indicating contents of a task to be executed…”, “a selection part that selects a robot to be used by the operator…”, as drafted are drawn to a process that, under its broadest reasonable interpretation, falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). That is, the claims are directed to the concept of managing a reservation status of a robot. If a claim limitation/invention, under its broadest reasonable interpretation, can be construed as describing advertising, marketing or sales activity or behaviors, business relations, or the managing of personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. In particular, the steps together are accomplishing the managing of a reservation status of a robot, which is related to the managing of personal behavior or relationships or interactions between people, including at least social activities, teaching, and following rules or instructions. Accordingly, the claims recite an abstract idea.
Regarding Step 2A, prong 2, Examiner submits that the claims do not recite additional elements that integrate the judicial exception into a practical application. Examiner submits that the claims at hand in fact do not include any recitation of additional elements in the claim beyond the judicial exception that would integrate the judicial exception into a practical application. To be considered statutory, the claims require an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. In this regard, Examiner submits that there are no such additional elements that improve the functioning of a computer to any other technology or technical field, apply or use a judicial exception to effect a particular treatment, apply the judicial exception with or by use of a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the claims recite an abstract idea.
Regarding claims 2-22, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, at least claims 2-6 describe further detail regarding the selection of the candidate robot from available robots for the operator to use. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself. The dependent claims also recite steps that together with the independent claims are accomplishing the overall process of managing a reservation status of a robot, which falls within the abstract idea grouping of Certain Methods of Organizing Human Activity (i.e. commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activity or behaviors; business relations; or managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions). Accordingly, the dependent claims are drawn to an abstract idea.
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claims only recite the system including an apparatus and an information terminal for managing a reservation status of a robot. The components claimed in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. In view of the recent Berkheimer decision and the Step 2B analysis of the above rejection, Examiner is reiterating the fact that the managing a reservation status of a robot as claimed is a well-understood, routine, conventional activity and can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. Said conclusion is made based upon a factual determination supported by the specification, which states that the claimed invention is merely implemented as a functional configuration including a communication part, a storage part, and a control part, that can be any kind of device which can be programmed including e.g. any kind of computer like a server or personal computer (see page 8, [0023] and Fig. 2), including an apparatus, method, and system including an apparatus and an information terminal for managing a reservation status of a robot. Furthermore Examiner relies on the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s), such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of computers and networks that are not even arguably inventive are “insufficient to pass the test of an inventive concept in the application” of an abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orita (US 2005/0256610 A1, herein Orita).
As per claim 1, Orita teaches of a reservation apparatus having:
an operator information acquisition part that acquires task information indicating contents of a task to be executed using any of a plurality of robots and workable date and time in association with operator identification information for identifying an operator operating a robot;
a selection part that selects a robot to be used by the operator from among the plurality of robots on the basis of the contents of the task and the workable date and time indicated by the task information; and
a reservation processing part that causes a storage part to store, in association with the operator identification information, robot identification information for identifying the robot to be used selected by the selection part and a reservation period during which the robot to be used becomes available (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 1, [0004-0005] which describes how the task data of each task includes a value of start time of the task and a scheduled task start time; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).
As per claim 23, it refers to a method for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Orita (US 2005/0256610 A1, herein Orita) discloses the steps are performed by a method using the robot control apparatus (pg. 7, [0126] and Fig. 7).
As per claim 24, it refers to a system for performing the above steps.  It recites limitations already addressed by claim 1 above, and is therefore rejected under the same art and rationale.  Furthermore, Orita (US 2005/0256610 A1, herein Orita) discloses the steps are performed on a system (pg. 2, [0027] and Fig. 1).

As per claim 2, Orita discloses all the elements of claim 1, and further teaches wherein the selection part transmits candidate robot information indicating one or more candidate robots available for the operator to use on the workable date and time from among the plurality of robots to an information terminal used by the operator, and selects the candidate robot selected from among the one or more candidate robots received from the information terminal as the robot to be used (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations).

As per claim 3, Orita discloses all the elements of claim 1, and further teaches wherein the operator information acquisition part acquires the task information indicating a place where the task is performed, as the contents of the task, and the selection part further selects the robot to be used on the basis of the place indicated by the task information (pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 1, [0004-0005] which describes how the task data of each task includes a value of start time of the task and a scheduled task start time; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 4, Orita discloses all the elements of claim 1, and further teaches wherein the selection part selects an operation apparatus to be used by the operator from among the plurality of operation apparatuses available for any task of the plurality of robots on the basis of the contents of the task, and the reservation processing part causes the storage part to store the operator identification information, the robot identification information, operation apparatus identification information for identifying the operation apparatus to be used selected by the selection part, and a reservation period during which the robot to be used and the operation apparatus to be used become available (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 2, [0035-0037] and Fig. 2 describes the robot comprising a head, arms, and legs which are driven by actuators, as well as cameras, a speaker, a microphone, an image processing section, and audio processing section, a control section and the autonomous mobile control section; and pg. 3, [0053-0055] which describes the autonomous mobile control section including a head control section, an arm control section, and a leg control section that drives the head, arms, and legs accordingly in accordance with a command from the control section; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0069] which describes how individual data can be updated by operation of the terminal by the operator and can be updated through communication between the robot and the visitor; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 5, Orita discloses all the elements of claim 4, and further teaches wherein the selection part selects a combination of the robot to be used and the operation apparatus to be used on the basis of the contents of the task (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 2, [0035-0037] and Fig. 2 describes the robot comprising a head, arms, and legs which are driven by actuators, as well as cameras, a speaker, a microphone, an image processing section, and audio processing section, a control section and the autonomous mobile control section; and pg. 3, [0053-0055] which describes the autonomous mobile control section including a head control section, an arm control section, and a leg control section that drives the head, arms, and legs accordingly in accordance with a command from the control section; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 6, Orita discloses all the elements of claim 4, and further teaches wherein the selection part transmits, to an information terminal used by the operator, candidate robot information indicating one or more candidate robots that can be used by the operator and candidate operation apparatus information indicating one or more candidates operation apparatuses, and selects the robot to be used and the operation apparatus to be used on the basis of information indicating a result of a selection by the operator in the information terminal (pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 2, [0035-0037] and Fig. 2 describes the robot comprising a head, arms, and legs which are driven by actuators, as well as cameras, a speaker, a microphone, an image processing section, and audio processing section, a control section and the autonomous mobile control section; and pg. 3, [0053-0055] which describes the autonomous mobile control section including a head control section, an arm control section, and a leg control section that drives the head, arms, and legs accordingly in accordance with a command from the control section; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 7, [0129] which describes the operation of the robot control apparatus, where the control section reads the robot data and task data and generates priority data and generates schedule data, where the control section then transmits the communication status confirmation signal to the robot through the input-output section and the robot receives the communication status confirmation signal and transmits a communication enable signal including the robot identification data to the robot control apparatus).

As per claim 7, Orita discloses all the elements of claim 4, and further teaches wherein the operator information acquisition part acquires position information indicating a location of the operator, and the selection part further selects the operation apparatus to be used on the basis of the location indicated by the position information (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 2, [0027-0031] which describes the robot control system that schedules tasks on the basis of priority data and transmits execution commands for the tasks on the basis of the provided schedule and robots which receive the execution commands execute the task, as well as how the system includes robots and base stations that are wirelessly coupled together and the robot control apparatus coupled to the base stations and the terminal, where the base stations are arranged at various locations to communication with the robots respectively; and pg. 2, [0035-0037] and Fig. 2 describes the robot comprising a head, arms, and legs which are driven by actuators, as well as cameras, a speaker, a microphone, an image processing section, and audio processing section, a control section and the autonomous mobile control section; and pg. 3, [0053-0055] which describes the autonomous mobile control section including a head control section, an arm control section, and a leg control section that drives the head, arms, and legs accordingly in accordance with a command from the control section; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 8, Orita discloses all the elements of claim 5, and further teaches wherein the selection part selects one or more candidate robots that can be used for the contents of the task from among the plurality of robots, and selects an operation apparatus that can operate the selected one or more candidate robots from among the plurality of operation apparatuses as the operation apparatus to be used (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 2, [0027-0031] which describes the robot control system that schedules tasks on the basis of priority data and transmits execution commands for the tasks on the basis of the provided schedule and robots which receive the execution commands execute the task, as well as how the system includes robots and base stations that are wirelessly coupled together and the robot control apparatus coupled to the base stations and the terminal, where the base stations are arranged at various locations to communication with the robots respectively; and pg. 2, [0035-0037] and Fig. 2 describes the robot comprising a head, arms, and legs which are driven by actuators, as well as cameras, a speaker, a microphone, an image processing section, and audio processing section, a control section and the autonomous mobile control section; and pg. 3, [0053-0055] which describes the autonomous mobile control section including a head control section, an arm control section, and a leg control section that drives the head, arms, and legs accordingly in accordance with a command from the control section; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 9, Orita discloses all the elements of claim 5, and further teaches wherein the operator information acquisition part acquires, from a storage medium storing a rate, fee information indicating a robot usage fee of each of the plurality of robots and an apparatus usage fee of each of the plurality of operation apparatuses, and acquires, from the operator, budget information indicating a budget of the operator, and the selection part selects the robot to be used and the operation apparatus to be used on the basis of the budget indicated by the budget information, the robot usage fee, and the apparatus usage fee (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 2, [0027-0031] which describes the robot control system that schedules tasks on the basis of priority data and transmits execution commands for the tasks on the basis of the provided schedule and robots which receive the execution commands execute the task, as well as how the system includes robots and base stations that are wirelessly coupled together and the robot control apparatus coupled to the base stations and the terminal, where the base stations are arranged at various locations to communication with the robots respectively; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 4, [0080-0085] which describes the priority data generation section that includes the calculation of a value P of the priority data of each task that factors in the degree of importance of the task, including values inputted by the operator with the terminal or calculated form the individual ID and values obtained from calculating the traveling distance between the start location of the task and the nearest located robot; and pg. 5, [0106-0108] which describes calculating a cost regarding an amount of operation for assigned task, a total cost regarding an amount of operation for the whole robot control system, as well as a complete time cost regarding time interval necessary for completion of all tasks and an optimum cost relating the operation cost and time cost, where the weight for the operation of the robot against time necessary for the completion of the task is factored in to prioritize either the reduction in the amount of operation of the robots or the early completion of the task).

As per claim 12, Orita discloses all the elements of claim 1, and further teaches of an information providing part that provides, to the operator, job information indicating a plurality of tasks for which a worker is wanted, wherein the operator information acquisition part acquires, as the task information, information including contents of the task selected by the operator from among the plurality of tasks indicated by the job information provided by the information providing part (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 1, [0004-0005] which describes how the task data of each task includes a value of start time of the task and a scheduled task start time; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 13, Orita discloses all the elements of claim 12, and further teaches wherein the selection part selects the robot to be used corresponding to the contents of the task indicated by the task information when the operator information acquisition part acquires the task information from the operator, and the reservation processing part reserves the robot to be used selected by the selection part and notifies a profile of the operator to a provider of the job information (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 1, [0004-0005] which describes how the task data of each task includes a value of start time of the task and a scheduled task start time; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 14, Orita discloses all the elements of claim 1, and further teaches of a robot information acquisition part that acquires robot information indicating an action status of the robot, wherein the selection part selects the robot to be used from among a plurality of robots whose action statuses are indicated as not in action by the robot information (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations).

As per claim 15, Orita discloses all the elements of claim 14, and further teaches wherein the robot information acquisition part acquires, as the robot information, operation data which is transmitted to the robot from an operation apparatus for operating the robot (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 16, Orita discloses all the elements of claim 1, and further teaches wherein the reservation processing part transmits information for permitting the robot to perform an action based on the operation data transmitted to the robot from an operation apparatus for operating the robot within the reservation period (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications).

As per claim 17, Orita discloses all the elements of claim 1, and further teaches wherein the selection part selects the robot to be used on the basis of frequency of use of the plurality of robots (pg. 9, [0150] which describes the robot control apparatus for executing a plurality of tasks, which are received and stored as task data, where the execution order and assignment of tasks is determined based on task priority, where the priority is determined based on time regarding execution of tasks including task execution start time, processing durations of the tasks, completion time of tasks, task start and completion locations, as well as the basis of loads of the robots, and the amounts of remaining energy in the batteries of the robots).

As per claim 18, Orita discloses all the elements of claim 1, and further teaches wherein the selection part selects another robot from the plurality of robots on the basis of the contents of the task when the selection part detects that the robot operated by the operator has broken down during the operation, and the reservation processing part causes the storage part to store (i) the reservation period stored in the storage part in association with the broken-down robot and (ii) the robot identification information of the other robot selected by the selection part in association with each other (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 7, [0134] which describes storing task data from the robot in the task information database and the task data dividing section makes judgement if the task is divided, where if the task is divided, the divided tasks are stored in the task information database and the priority data generation section generates priority data for the divided tasks and stores the priority data in the task information database; and pg. 8, [0143] which describes if failure occurs in the driving system, the robot transmits the robot data to the robot control apparatus, which then generates the schedule data and the execution commands again to command the robots other than the interesting robot to execute the task; and pg. 9, [0150] which describes the robot control apparatus for executing a plurality of tasks, which are received and stored as task data, where the execution order and assignment of tasks is determined based on task priority, where the priority is determined based on time regarding execution of tasks including task execution start time, processing durations of the tasks, completion time of tasks, task start and completion locations, as well as the basis of loads of the robots, and the amounts of remaining energy in the batteries of the robots).

As per claim 19, Orita discloses all the elements of claim 18, and further teaches wherein the reservation processing part notifies the operator of information indicating the date and time the other robot is available if there is no other robot that can be selected by the selection part at a point in time when the robot has broken down (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 7, [0134] which describes storing task data from the robot in the task information database and the task data dividing section makes judgement if the task is divided, where if the task is divided, the divided tasks are stored in the task information database and the priority data generation section generates priority data for the divided tasks and stores the priority data in the task information database; and pg. 8, [0143] which describes if failure occurs in the driving system, the robot transmits the robot data to the robot control apparatus, which then generates the schedule data and the execution commands again to command the robots other than the interesting robot to execute the task; and pg. 9, [0150] which describes the robot control apparatus for executing a plurality of tasks, which are received and stored as task data, where the execution order and assignment of tasks is determined based on task priority, where the priority is determined based on time regarding execution of tasks including task execution start time, processing durations of the tasks, completion time of tasks, task start and completion locations, as well as the basis of loads of the robots, and the amounts of remaining energy in the batteries of the robots).

As per claim 20, Orita discloses all the elements of claim 1, and further teaches wherein the selection part selects, as the robot to be used, a second robot that can be used for another task in a time period between the plurality of tasks performed by a first robot, and the reservation processing part causes the storage part to store robot identification information of the first robot in association with a reservation period of the first robot and robot identification information of the second robot in association with a reservation period of the second robot (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 7, [0134] which describes storing task data from the robot in the task information database and the task data dividing section makes judgement if the task is divided, where if the task is divided, the divided tasks are stored in the task information database and the priority data generation section generates priority data for the divided tasks and stores the priority data in the task information database; and pg. 8, [0143] which describes if failure occurs in the driving system, the robot transmits the robot data to the robot control apparatus, which then generates the schedule data and the execution commands again to command the robots other than the interesting robot to execute the task; and pg. 9, [0150] which describes the robot control apparatus for executing a plurality of tasks, which are received and stored as task data, where the execution order and assignment of tasks is determined based on task priority, where the priority is determined based on time regarding execution of tasks including task execution start time, processing durations of the tasks, completion time of tasks, task start and completion locations, as well as the basis of loads of the robots, and the amounts of remaining energy in the batteries of the robots).

As per claim 21, Orita discloses all the elements of claim 1, and further teaches wherein the selection part selects the robot to be used on the basis of a time difference between a place where the operator is scheduled to operate the robot and a place where the robot to be operated by the operator performs an action (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 1, [0004-0005] which describes how the task data of each task includes a value of start time of the task and a scheduled task start time; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 9, [0150] which describes the robot control apparatus for executing a plurality of tasks, which are received and stored as task data, where the execution order and assignment of tasks is determined based on task priority, where the priority is determined based on time regarding execution of tasks including task execution start time, processing durations of the tasks, completion time of tasks, task start and completion locations, as well as the basis of loads of the robots, and the amounts of remaining energy in the batteries of the robots).

As per claim 22, Orita discloses all the elements of claim 1, and further teaches wherein the reservation processing part causes the storage part to store the reservation period by correcting a desired reservation period corresponding to the workable date and time acquired from the operator on the basis of a time difference between a place where the operator is scheduled to operate the robot and a place where the robot to be operated by the operator performs an action (abstract which describes the robot control apparatus including at least an input-output section, a control section, a schedule data generation section, an execution command generation station, and a task data dividing section, individual information database, a robot information database, and a task information database, where the schedule data generation section generates schedule data by assigning tasks to the robots; and pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 1, [0004-0005] which describes how the task data of each task includes a value of start time of the task and a scheduled task start time; and pg. 3, [0067-0068] which describes the individual information database for storing information regarding individuals such as individual ID data; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 9, [0150] which describes the robot control apparatus for executing a plurality of tasks, which are received and stored as task data, where the execution order and assignment of tasks is determined based on task priority, where the priority is determined based on time regarding execution of tasks including task execution start time, processing durations of the tasks, completion time of tasks, task start and completion locations, as well as the basis of loads of the robots, and the amounts of remaining energy in the batteries of the robots).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0256610 A1, herein Orita) in view of Ibarz Gabardos et al. (US 2017/0291301 A1, herein Ibarz).
As per claim 10, Orita discloses all the elements of claim 1, and further teaches wherein the operator information acquisition part acquires a robot usage fee of each of the plurality of robots from a storage medium storing a rate (pg. 1, [0003] which describes an input-output section for receiving the tasks as task data; a task storing section for storing the tasks; a schedule data generation section for generating schedule data indication which one or robots is commanded to execute each of the tasks; and pg. 2, [0027-0031] which describes the robot control system that schedules tasks on the basis of priority data and transmits execution commands for the tasks on the basis of the provided schedule and robots which receive the execution commands execute the task; and pg. 4, [0071-0072] which describes the robot information database for storing robot data regarding operation statuses of the robots and information regarding robot ID and current locations; and pg. 4, [0076] which describes the task information database including at least task data regarding tasks to be executed by the robots, task identifications, task start locations, task completion locations, schedule task start and completion times, contents of the tasks, and individual identifications; and pg. 4, [0080-0085] which describes the priority data generation section that includes the calculation of a value P of the priority data of each task that factors in the degree of importance of the task, including values inputted by the operator with the terminal or calculated form the individual ID and values obtained from calculating the traveling distance between the start location of the task and the nearest located robot; and pg. 5, [0106-0108] which describes calculating a cost regarding an amount of operation for assigned task, a total cost regarding an amount of operation for the whole robot control system, as well as a complete time cost regarding time interval necessary for completion of all tasks and an optimum cost relating the operation cost and time cost, where the weight for the operation of the robot against time necessary for the completion of the task is factored in to prioritize either the reduction in the amount of operation of the robots or the early completion of the task).
However, Orita fails to explicitly teach of reward information. Ibarz teaches of a feature detection apparatus and methods for training of robotic navigation, specifically wherein the operator information acquisition part acquires reward information indicating a reward amount which the operator can receive for the task from the operator, and the selection part selects the robot to be used on the basis of the relationship between the robot usage fee and the reward amount (abstract which describes operating a robotic device by a learning controller, where an input may be analyzed to determine occurrence of one or more features, where the learning process is adapted based on training input and predicted output which is provided to a robotic device to execute a task; and pg. 7, [0075] which describes how the user input from the operator may comprise reward/penalty signals to the robot, where the reward is given when the robot enters given states, such as self-orienting towards the target and penalty given for orienting away from the target).
Orita teaches of a robot control apparatus for causing robots to execute tasks. Ibarz teaches of a feature detection apparatus for training of robotic devices, specifically including the reward information as claimed. Both references are drawn to managing a plurality of robots. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Orita with the reward aspect as taught by Ibarz for the purpose of improving robot performance as determined based on a performance measure (Ibarz, pg. 7, [0079]). By doing so, one would reasonably expect the overall appeal of the invention to improve in efficiency of training the robots to perform the required tasks by providing reward incentives.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orita (US 2005/0256610 A1, herein Orita) in view of Yamanaka (US 2004/0037415 A1, herein Yamanaka).
As per claim 11, Orita discloses all the elements of claim 1, but fails to explicitly teach of a skill storage part for storing the operating skill of the operator. Yamanaka teaches of a computer program for allocating transactions to operators, specifically including a skill storage part that stores an operating skill of the operator in association with the operator identification information and robot identification information of a robot which the operator has used among the plurality of robots, wherein the selection part selects, by referencing the skill storage part, the robot to be used on a condition that the operating skill of the operator corresponding to the robot to be used is equal to or higher than an allowable level (abstract which describes the invention of selecting an operator to process a transaction; and pg. 5, [0068-0070] which describes selecting an operator among the operators listed in the standby state list whose skill level exceeds by minimum the required skill level to process the transaction, by referring to the result of the matching carried out by the strict skill matching section; and pg. 7, [0087-0090] which describes the strict skill matching section for matching the required skill level to process the transaction with the skill level of each operator managed in the operator database for the transaction selected).
Orita teaches of a robot control apparatus for causing robots to execute tasks. Yamanaka teaches of a computer program for allocating transactions to operators, specifically including a skill storage part for storing the operating skill of the operator as claimed. Both references are drawn to managing the completion/execution of tasks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Orita with the skill storage part as taught by Yamanaka for the purpose of taking into account the cost of the contact center, where the cost becomes larger when the operator selector selects the operator whose skill level exceeds by a large amount the required skill level to process the transaction (Yamanaka, pg. 6, [0070]). By doing so, one would reasonably expect the overall appeal of the invention to improve in cost management by properly and efficiently assigning operators according to their skills and capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sampath (US Patent 8,532,820 B1) teaches of cloud service to manage robotic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683